El Juez Asociado Sr. del Toro,
emitió la opinión del -tribunal.
El Fiscal del Distrito de G-uayama formuló acusación ■contra Iiiginio Marrero imputándole la comisión de un delito ■de atentado a la vida, cometido en la siguiente forma:
*9251 ‘ El citado acusado Higinio Marrero, el día 3 o 4 de junio de 1911, en el barrio de Honduras de Barranquitas, que forma parte de este distrito judicial, ilegal y criminalmente y con malicia premeditada atacó con un revólver, arma mortífera, al individuo Gregorio Rivera, con intención de matarle, causando una herida de bala en un brazo. ’ ’
Leída la acusación al acusado, éste alegó que era inocente y solicitó juicio por jurado. El 18 de abril de 1912 las partes anunciaron que estaban listas para juicio, se constituyó el jurado debidamente, se leyó la acusación y entonces la de-fensa “solicitó de la corte una orden de sobreseimiento del proceso y la absolución del acusado, basando su solicitud en que había sido condenado por la Corte Municipal de Cayey a un año de cárcel por el delito de acometimiento y agresión con circunstancias agravantes, emanado dicho delito de los mismos hechos, fecha, acto, persona y circunstancias, expre-sados en la presente acusación.” La defensa ofreció prueba, la corte se negó a admitirla, por entender que tenía conoci-miento judicial de los hechos, y declaró sin lugar la moción de sobreseimiento. El acusado tomó excepción.
El juicio continuó. Se practicaron las pruebas, sin que ninguna de ellas versara sobre la condena anterior del acu-sado ; el juez instruyó al jurado sobre el caso en general, sin que lo hiciera sobre' la convicción anterior del acusado, y el jurado declaró al acusado culpable dél delito de acometi-miento y agresión con circunstancias agravantes.
Leído el veredicto, el acusado reprodujo su anterior solicitud de absolución y ofreció presentar prueba para de-mostrar su condena anterior. La corte negó la introducción de prueba por el motivo indicado, y declaró sin lugar la solicitud, sin perjuicio de que se presentara de nuevo con citación de jurisprudencia.
En efecto, el 23 de abril se presentó de nuevo, haciéndose constar por el mismo acusado el hecho relativo a la condena anterior, de la siguiente manera: “Primero: porque el acu-sado ha sido declarado culpable por el jurado de un delito de acometimiento y agresión con agravantes, y por este *926mismo delito nacido de los mismos hechos probados en el juicio por jurado, fue condenado por la Corte Municipal, de Cayey, con fecha de noviembre de 1911. El acusado fue condenado a un año de cárcel por dicha corte de Cayey por acometimiento y agresión grave. Apeló de la sentencia a esta corte de distrito. Cuando se vió la prueba de cargo el Fiscal pidió que se sobreseyese la causa para hacer una acusación de atentado contra la vida. Se hizo la acusación. Se celebró el juicio por jurado y el jurado volvió a declarar culpable al acusado del mismo delito porque había sido con-denado a un año por la corte de Cayey. Cree el acusado que no puede ser condenado dos veces por un mismo delito.”
La corte desestimó la solicitud y el acusado entonces solicitó un nuevo juicio basándose “en que la corte cometió error en no instruir al jurado acerca de la alegación de jeo-pardi, que el acusado formuló en su defensa antes de1 decla-rarse inocente.”
Esta solicitud de nuevo juicio fué también desestimada y la corte dictó finalmente su sentencia el 29 de abril de 1912, imponiendo al acusado la pena de dos años de cárcel con trabajos forzados y las costas. Contra esta sentencia inter-puso el condenado el presente recurso de apelación.
Como puede verse, la única cuestión fundamental susci-tada en este caso es la de la convicción anterior, y lo primero que debemos estudiar al considerarla es si la alegación se hizo o nó en propia forma.
El artículo 162 del Código ele' Enjuiciamiento Criminal, dice así: “Hay cuatro clases de alegaciones contra una acusación, a saber: (1) Confesión; (2) negación; (3) sen-tencia anterior condenatoria o absolutoria, por el mismo de-lito, que podrá alegarse con o sin la negación; (4) haber estado una vez expuesto por el mismo delito.
_ De acuerdo, pues, con la ley, una convicción anterior por el mismo delito constituye una alegación y el momento ver-daderamente apropiado para hacerla es al contestar la acusa-*927ción. Dicha alegación pnede hacerse sola o conjuntamente con la de “negación.”
Si la alegación de convicción o absolución anterior por •el mismo delito no se hiciere en el momento oportuno, podrá hacerse después con permiso de la corte, pero siempre en forma de alegación.
La forma de hacer las alegaciones y de consignarlas en ■el récord está claramente prescrita en el artículo 163 del ■Código de Enjuiciamiento Criminal.
Habiendo en consideración'todo lo expuesto, se concluye .que la convicción anterior invocada por el acusado en este ■ caso, no fué alegada en propia forma por el mismo.
Pero si bien esto es así, no puede negarse que el acusado invocó su derecho y que estaba en las facultades de la corte • que dirigía los procedimientos, el ordenar que la solicitud • del acusado se hiciera constar en la forma que prescribe el .artículo 163 antes citado, en su número 3o.
La alegación de convicción o absolución anterior por el mismo delito, lo mismo que la de negación, suscita una cues-tión de hecho que deberá someterse al jurado eh los casos • que determina el artículo 178 del Código de Enjuiciamiento -Criminal.
En el presente caso se había imputado al acusado un de-lito de felony, atentado a la vida, y el acusado había solici-tado ser juzgado por un jurado, y si la alegación de convicción ..anterior se hubiera hecho propiamente por el acusado, o .si el juez hubiera ejercitado sus facultades para hacerla • constar debidamente, no hay duda alguna que debió haber .sido sometida para su decisión al jurado.
Ahora bien, el hecho de que el juez sentenciador no ejer-citara sus facultades y dejara de hacer constar la petición .,del acusado en la forma debida y de someter la cuestión a la •decisión del jurado, ¿constituye un error de tal magnitud <que lleve consigo la revocación de la sentencia dictada?
A nuestro juicio, si analizada la cuestión de la convicción *928anterior, se llegara a la conclusión de que debía resolverse a favor del acusado, entonces, en bien de la justicia, debería, decidirse la cuestión en la afirmativa, y en la negativa si se llegara a la conclusión contraria.
Al adoptar este criterio, nos inspiramos en el artículo 46Í. del Código de Enjuiciamiento Criminal que dice así: “ Ni el hecho de separarse de la forma prescrita por este Código' para cualquier alegación o procedimiento, ni el de que éste-adolezca de algún error o equivocación bastará para invali-darlo, a menos que real y efectivamente haya perjudicado-ai acusado o tienda a perjudicarle, en cuanto a algún derecho-sustancial. ’ ’
La alegación del. acusado consiste en que fue condenado por una corte municipal, en que apeló de la sentencia para ante la corte de distrito, en que la causa se sobreseyó en la corte de distrito con objeto de que el Fiscal presentara una acusación por atentado a la vida y en que la acusación fué en efecto presentada y es la que sirve de base a la sentencia dictada en este caso.
Una apelación de una sentencia dictada- por una corte municipal’ para ante una corte de distrito, tiene el efecto de, anular completamente la sentencia dictada y trasladar el caso a la corte de distrito en donde se juzgará de novo y se resol-verá por una nueva sentencia. (Art. 3 del Cód. de Enjuicia-miento Criminal enmendado en 28 de marzo, 1904; El Pueblo v. Sánchez, 16 D. P. R., 719; Gelabert v. Córdova, 17 D. P. R., 1200.)
Siendo esto así, habiéndose anulado la sentencia por voluntad y gestión del acusado ¿ podrá éste invocar dicha sen-tencia para que sirva de obstáculo a una nueva acusación que se le formule- en la corte de distrito por el mismo delito í
En el caso de Comm. v. Downing, 150 Mass., 197, 199, citado por el Fiscal en su alegato, se resuelve que no puede.
Además, como con mucha razón sostiene el Fiscal en su alegato, la abundante jurisprudencia de los tribunales re-*929lativa a que un acusado pierde el derecho a alegar former jeopardy cuando un nuevo juicio le ha sido concedido a peti-ción suya, puede invocarse para resolver la cuestión suscitada en el sentido de que una sentencia condenatoria de una corte municipal apelada por el mismo acusado para ante una corte de distrito, no es base suficiente para sostener una alegación, de convicción anterior por el mismo delito.
Habiendo, pues, llegado a la conclusión de que la cues-tión suscitada por el acusado tenía que resolverse en contra suya, el error, si lo hubo que pueda haberse cometido por la corte sentenciadora al no ordenar que se hiciera constar como una alegación y al no someter la cuestión de convicción anterior al jurado, no lesionó ningún derecho sustancial del acu-sado y no puede, por tanto, servir de base para la revocación de la sentencia apelada.
Resuelta así la única cuestión fundamental planteada, pues el acusado se limitó a invocar la convicción de la corte municipal y no hizo referencia en modo alguno a haber estado anteriormente expuesto por el mismo delito en la propia corte de distrito, opinamos que el recurso interpuesto debe decla-rarse sin lugar y confirmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.